Exhibit 10.2

 

 

 

February 25, 2009

 

 

 

Mr. Paul C. Reyelts

 

1819 James Avenue S.

 

Minneapolis, MN 55403

 

 

 

Dear Paul:

 

 

 

The following Employment Transition Agreement and Release (“Agreement”)
summarizes the terms and conditions we have discussed in regards to your
retirement transition. The Valspar Corporation (“Valspar”) has agreed to provide
you with certain payments and/or benefits, which are set forth below, some of
which you would not be otherwise entitled to without signing this Agreement and
the Updated Release of Claims.

 

 

•

Effective Dates

 

 

 

You will resign as an employee of The Valspar Corporation and its subsidiaries
(“Valspar”), effective May 31, 2009 (the “Effective Date”).

 

 

•

Compensation and Other Payments

 

 

 

Provided you sign this Agreement and the Updated Release of Claims in the
applicable time periods, return them to Valspar, and act in accordance with the
terms outlined in this agreement, you will receive ongoing separation payments
continuing at a rate equal to your base salary prior to the Effective Date,
through December 31, 2010.

 

 

 

You agree to remain available to the Company as reasonably requested by the
Chairman & Chief Executive Officer, on an as-needed basis to assist with
business such as mergers and acquisitions, strategy and business development,
and disposition of the current corporate headquarters facility through December
31, 2010. Under this Agreement, your accountability will be to the Chairman &
Chief Executive Officer.

 

 

 

In addition to the payments above the following apply:

 

 

•

Stock Options

 

 

 

You will not be eligible for any new stock option grants, however, at the
Effective Date, you will be 100% vested in all stock options previously granted
to you. Shares granted before October 2007 include a provision that extends the
exercise period for up to three additional years, not to exceed the original
expiration date. Stock options granted to Officers in October 2007 and after
include provisions allowing them to be exercised for the balance of the original
expiration term.

 

 

•

Restricted Stock

 

 

 

You will not be eligible for any new restricted stock awards, however, you will
be 100% vested in any unvested restricted stock that you hold as of the
Effective Date and will be taxed on the value of these shares on that date.


--------------------------------------------------------------------------------


 

 

•

Long Term Incentive Plan

 

 

 

You were a participant in the Officer Long Term Incentive Plan (“LTIP”). This
program was discontinued after 2007, however a payout opportunity remains for
the 2007-2009 Plan. Your participation, payout opportunity, and timing of payout
will not be affected by your retirement prior to the Plan payout date (January
2010).

 

 

•

Lost ERISA Benefits

 

 

 

You participate as an active employee through the Effective Date. Eligible
earnings for service prior to the Effective date are eligible for 401k matches
and profit sharing contributions under the Company’s Savings & Retirement
Program. In the event that eligible earnings for service prior the Effective
Date exceed ERISA income limits, you will be eligible for a lost ERISA payment
that would occur in January 2010.

 

 

•

Executive Perquisites

 

 

 

Your monthly car allowance and company-paid membership at the Minneapolis Club
will end at the Effective Date. Participation in the Executive Physical Program
will extend through calendar year 2009. You will also be eligible for Company
payment of eligible expenses related to financial planning and tax preparation
services through calendar 2009, including filing of 2009 income tax returns in
2010.

 

 

•

Benefits Continuation

 

 

 

Medical, dental and life insurance coverage under the Company’s active employee
programs will terminate on the Effective Date. However, you will be eligible to
continue medical coverage for your lifetime and for your current spouse’s
lifetime according to the terms and conditions of the Valspar Officer Retiree
Medical Plan. Vince Opat can provide additional details regarding this Plan.
Dental and life insurance can be continued at a cost to you equal to 102% of the
full cost of coverage. You will be eligible to continue these coverages for
eighteen months following the Effective Date.

 

 

 

You will receive additional COBRA election forms following your termination
date. If Valspar changes its group insurance plan(s) in the future, your
coverage will be under the terms of the new plan(s).

 

 

•

Unused Vacation

 

 

 

You will accrue vacation up until the Effective Date, and then be eligible for
payment for any accrued but unused days. Please report the number of unused days
remaining to me prior to the Effective Date.

 

 

•

Disability Benefits

 

 

 

Disability coverage will terminate on the Effective Date.

 

 

•

Qualified Plans

 

 

 

If you participate in any ERISA qualified plan(s), your rights and obligations
under such plan(s) will be governed by the applicable plan document(s).

 

 

•

Death

 

 

 

In the event of your death prior to the December 31, 2010, your spouse will be
paid a single lump sum equal to the sum of ongoing separation payments to which
you would have otherwise been entitled between the date of your death and
December 31, 2010.

 

 

•

Company Property

 

 

 

Recognizing that you will be in a consultative role through December 31, 2010,
Valspar will provide continuation of your company email and cellular service
through that date. Following that date, you may elect to convert your cellular
service to a private account.


--------------------------------------------------------------------------------


 

 

 

Following December 31, 2010, you agree to return all Valspar property (e.g.,
computer) and all confidential information in written or other tangible or
electronic form, if any, that may be in your possession at that time.

 

 

•

Confidential Information

 

 

 

You understand and acknowledge that as a Valspar employee you had access to
confidential information. As an example, in the course of your employment you
worked with or had knowledge of information concerning inventions, improvements,
formulas, techniques, customer lists, marketing plans, price lists, trade
secrets, and processes developed, made, used or sold by Valspar, and other
information relating to Valspar’s products or operations. You understand that
all of this information belongs exclusively to Valspar and you agree not to use
or share this information with any other person, or entity, except with
Valspar’s written consent.

 

 

•

Rescission/Revocation/Consideration Period

 

 

 

By signing this Agreement, you acknowledge and agree that Valspar informed you
that (1) you have the right to consult with an attorney or your choice prior to
signing this Agreement, and (2) you are entitled to twenty-one (21) calendar
days from the receipt of this Agreement to consider whether the terms are
acceptable to you. Valspar encourages you to use the full 21-day period to
consider this Agreement but you have the right, if you choose, to sign this
Agreement period prior to the expiration of the twenty-one (21) day period.
Changes to this Agreement, whether material or immaterial, will not restart this
21-day consideration period.

 

 

 

You may revoke (i.e., rescind) your release of claims under the Age
Discrimination in Employment Act of 1967 for any reason within seven (7)
calendar days after signing this Agreement. If you revoke such release, Valspar
shall have no further obligation under this Agreement and you shall immediately
repay Valspar for all benefits and payments made hereunder as if you had
terminated effective on the last day on which you were actively working for
Valspar on a full-time basis.

 

 

 

To revoke such release, you must notify Valspar in writing and hand deliver
(within the 7-day period) or mail the notice to Ronda Bayer. If you send the
notice of revocation by mail, it must be: 1) postmarked within the 7-day period;
2) properly addressed to The Valspar Corporation, Attention: Ronda Bayer, 1101
Third Street South, Minneapolis, Minnesota 55415; and 3) sent by certified mail,
return receipt requested.

 

 

•

Release of Claims

 

 

 

Because of the additional consideration described above, you hereby
unconditionally release and discharge Valspar, and all its affiliates,
predecessors, successors, subsidiaries, employees, officers, directors, agents,
insurers, representatives, counsel, shareholders, and all other persons,
entities and corporations affiliated or related with any of them (referred to as
“the Released Parties”) from all liability for damages or claims or demands,
whether known or unknown, of any kind, including but not limited to all claims
for costs, expenses and attorney’s fees arising out of any acts, decisions, or
omissions occurring prior to your execution of this Agreement, including, but
not limited to, your change in status from full-time to part-time employment
with the Released Parties. You will not make a claim in any court based upon any
act of, or failure to act by the Released Parties during the time you worked for
the Released Parties. Some examples of the released claims are:

 

 

 

a) Discrimination or violation of civil rights (including but not limited to any
claims arising under the Age Discrimination in Employment Act of 1967, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, and any
applicable state anti-discrimination or human rights statutes), arising under
local, state or federal laws, or any other claim for retaliation,
discrimination, or harassment based on sex, race, color, religion, age, national
origin or ancestry, disability, or other protected class status.


--------------------------------------------------------------------------------


 

 

 

b) Employment termination based on breach of contract, infliction of emotional
distress, lack of good faith, violation of public policy, invasion of privacy,
defamation or other tortuous conduct, or any other local, state or federal
statute or common law claims.

 

 

 

c) Any claims you may have for wages, bonuses, commissions, penalties, deferred
compensation, stock, stock options, vacation pay, and/or benefits, negligence,
emotional distress, improper discharge (based on contract, common law, or
statute, including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment), any claims arising under the
Worker Adjustment and Retraining Notification Act, and any state or local plant
closing and/or mass layoff statute or ordinance, or claims arising under any
other federal or state constitutions or statute, including but not limited to
the Employee Retirement Income Security Act of 1974, the Sarbanes-Oxley Act, and
the Family and Medical Leave Act

 

 

 

d) Any assertion that the Released Parties cannot cease the employment
relationship.

 

 

 

You understand and agree that the above list contains examples only and does not
contain all claims that you are releasing. By signing this Agreement, you are
releasing all claims against the Released Parties. You also represent that you
have not filed any claims against the Released Parties and, to the full extent
permitted by law, will not do so at any time after signing this Agreement or the
Updated Release of Claims.

 

 

 

You further agree that, to the full extent permitted by law, you will not
institute any claim for damages, by charge, complaint or otherwise, nor
otherwise authorize any other party, governmental or otherwise, to institute any
claim for damages via administrative or legal proceedings against the Released
Parties. If you previously filed, file, or have filed on your behalf, a charge,
complaint, or action, you agree that the benefits described in this Agreement
are in complete satisfaction of any and all claims in connection with such
charge, complaint, or action and you waive the right to money damages or other
legal or equitable relief awarded by any governmental agency or other entity
related to any such claim.

 

 

•

Change In Control Agreement

 

 

 

Your Change in Control Agreement with Valspar shall remain in effect through the
Effective Date. In the event of a qualifying change in control, as defined by
that agreement, prior to the Effective Date, you will be entitled solely to the
benefits provided by your Change In Control Agreement and this Agreement and any
benefits due hereunder shall immediately terminate.

 

 

•

Cooperation

 

 

 

At Valspar’s request, you will cooperate with Valspar in any pending or future
claims or lawsuits involving Valspar where you have knowledge of the underlying
facts. In addition, for a period of five years from the Effective Date, you will
not voluntarily aid, assist, or cooperate with any claimants or plaintiffs or
their attorneys or agents in any claims or lawsuits commenced in the future
against Valspar; provided, however, that nothing in this Agreement will be
construed to prevent you from testifying truthfully and completely at an
administrative hearing, a deposition, or in court in response to a lawful
subpoena or as otherwise required by law, in any litigation or proceeding
involving Valspar.

 

 

•

Miscellaneous

 

 

 

a. Other Payments or Benefits. You agree that you are not eligible for any other
payments or benefits except for those expressly described in this Agreement,
provided that you sign and return this Agreement and the Updated Release of
Claims within the specified time periods, and do not revoke this Agreement or
any part, including required Updated Release of Claims.


--------------------------------------------------------------------------------


 

 

 

b. References. Should anyone contact Valspar’s human resources department for
references on you, Valspar will only verify employment dates, job title, and
rate of compensation.

 

 

 

c. Non-Disparagement. You agree not to make disparaging or defamatory remarks
about Valspar or any of its Officers.

 

 

 

d. Confidentiality of Agreement. You agree not to disclose or provide copies of
this Agreement to anyone, except your spouse, attorney, tax advisor, or as may
be required by law, the terms of this Agreement or any circumstances which are
confidential to the termination of your employment.

 

 

 

e. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as an admission by Valspar or you of any
liability or unlawful conduct whatsoever. Valspar and you specifically deny any
liability or unlawful conduct.

 

 

 

f. Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written Agreement of Valspar. The rights and
obligations of this Agreement shall inure to the successors and assigns of
Valspar.

 

 

 

g. Enforceability. If a court finds any term of this Agreement to be invalid,
unenforceable, or void, the parties agree that the court shall modify such term
to make it enforceable to the maximum extent possible. If the term cannot be
modified, the parties agree that the term shall be severed and all other terms
of this Agreement shall remain in effect.

 

 

 

h. Governing Law/Venue. This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota. The parties agree that any
action relating to this Agreement shall be instituted and prosecuted in Hennepin
County, Minnesota, in either state court (Hennepin County District Court) or
federal court (United States District Court for the District of Minnesota). You
and Valspar hereby consent to submit to the personal jurisdiction of such courts
and agree not to bring any action relating to this Agreement or your employment
and/or termination in any court other than Hennepin County District Court or
United States District Court for the District of Minnesota.

 

 

 

i. Entire Agreement. This Agreement (which includes the Updated Release of
Claims) contains the sole offer and full Agreement between you and Valspar
relating to your employment with Valspar and the termination of such employment
and may not be modified, altered, or changed in any way except by written
Agreement signed by both parties. With the exception of your Change in Control
Agreement as provided herein, the parties agree that this Agreement supersedes
and terminates any and all other written and oral Agreements and understandings
between the parties, including, but not limited to any such Agreements and/or
understandings concerning termination or separation benefits you may have been
eligible for or entitled to from The Valspar Corporation.

 

 

 

j. Acknowledgment of Reading and Understanding. By signing this Agreement, you
acknowledge that you have read this Agreement, including the Updated Release of
Claims, and understand that the release(s) of claims is a full and final release
of all claims you may have against Valspar and the other entities and
individuals covered by the release. By signing, you also acknowledge and agree
that you have entered into this Agreement knowingly and voluntarily.


--------------------------------------------------------------------------------


If you have any questions, please call me at 612-375-7988.

Sincerely,

Anthony L. Blaine
Senior Vice President, Human Resources

I have read the above Agreement and Release, and the Updated Releases of Claims
and after consultation with my attorney, understand and agree to its contents. I
am signing this Agreement knowingly, voluntarily and without reliance upon any
statements made by Valspar employees or attorneys.

 

 

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

Paul C. Reyelts

 

 

 

 

 

 

 

 

Witness Signature (Notary or Valspar employee)

 

Date

 

 

 

 

 

 

Print Name

 

 


--------------------------------------------------------------------------------